


109 HR 5794 IH: Flood Mitigation Enhancement Act of

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5794
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To make property demolition and rebuilding activities
		  eligible for assistance under the flood mitigation program under section 1366
		  of the National Flood Insurance Act of 1968.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Mitigation Enhancement Act of
			 2006.
		2.Eligibility of
			 property demolition and rebuilding for mitigation assistance
			 programSection 1366(e)(5)(B)
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e)(5)(B)) is
			 amended by inserting after flood risk the following: , or
			 the demolition and rebuilding of structures located in such areas to at least
			 Base Flood Elevation or any greater elevation required by any local
			 ordinance.
		
